560 F.3d 964 (2009)
Scott Lynn PINHOLSTER, Petitioner-Appellee,
v.
Robert L. AYERS, Jr., Warden, Respondent-Appellant.
Scott Lynn Pinholster, Petitioner-Appellant,
v.
Robert L. Ayers, Jr., Warden, Respondent-Appellee.
Nos. 03-99003, 03-99008.
United States Court of Appeals, Ninth Circuit.
March 20, 2009.
Sean K. Kennedy, Lawrence B. Berroya, Anthony J. Cavalluzzi, Dean R. Gits, Sean *965 K. Kennedy, Federal Public Defender's Office, Los Angeles, CA, Michael R. Snedeker, Snedeker, Smith & Short, Portland, OR, for Petitioner-Appellee.
Kristofer Jorstad, Office of the California Attorney General, Los Angeles, CA, for Respondent-Appellant.

ORDER
KOZINSKI, Chief Judge:
Upon the vote of a majority of nonrecused active judges, it is ordered that this case be reheard en banc pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to any court of the Ninth Circuit.